DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-10 have been considered but they are not persuasive because the arguments do not apply to the claim’s dated on 08/22/2019. The arguments apply to the newly added amended claims of 03/03/2022 in which the examiner did not have to consider these limitations before. The newly added limitation will be address in the office action below.

Claim Objections
Claims 14-17 are objected to because of the following informalities:  The dependencies og the claims 15 and 17 are improper. Claims 15 and 17 depend from claim 3 to further define the formula, however the formula is only referenced in claims 14 and 16 and therefore should depend form claims 14 and 16. In addition, both claims 16 and 17 depend on claim 1 which is a system and NOT A METHOD.
The examiner believes claims 16 -17 SHOULD depend from Dependent Claim 9, which is a method claim.
In addition, claim 15 should join claim 14 and claim 17 should join claim 16 being that the equation should identify each element in the same claim.
Appropriate correction is required.
NOTES: The Examiner suggests adding claims 14-15 into claim 1 and claims 16-17 into claim 9 to move towards condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the predetermined formula" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the predetermined formula" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the predetermined formula" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the predetermined formula" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
NOTES: The Examiner suggests adding the formula into the claim to move towards condition for allowance.
Claims 3-9 and 11-17 are indefinite by virtue of their dependencies on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by England (US 2012/0283982).
Regarding claims 1 and 9, England discloses a system and method to determine amplitude of oscillatory instability in a turbulent flow system (see abstract), the system comprising: 
a processor (¶0048); 
a sensor (130) provided in communication with the processor (Fig. 1), configured to obtain at least one signal corresponding to the impending oscillatory instabilities of the turbulent flow system (¶0021); 
an amplitude estimator (310) provided in communication with the sensor (130) and the processor, wherein the amplitude estimator (310) includes a spectral measure estimator (640) provided in communication with the processor “Block 640 determines the spectral criteria for scheduling”, wherein the spectral measure estimator is configured to convert the at least one signal into a frequency spectrum (¶0054 During operation, a command or other reference signal (CMD) is subtracted from the measured parameter OSC in summing junction 610, to create an error signal (ERR);
configured to: estimate an amplitude of the impending oscillatory instabilities by estimating the value of spectral measure of the at least one signal ([¶0031] the control 140 monitors maximum amplitude of a dominant tone in a selected frequency band of the parameter signal OSC) wherein the spectral measures are calculated based on the predetermine formula (640) and detecting oscillatory instability upon the estimated amplitude ([¶0031] If the maximum amplitude persists (e.g., exceeds a threshold) over a specified period of time, then imminent control instability is assumed)
wherein the processor generates a control signal (OSC) based on the estimated amplitude that enables an actuator (120) attached to the turbulent flow system to take control measures (¶0035, “action is taken to avoid imminent control instability if the maximum amplitude exceeds a threshold over a specified period of time”). 
Regarding claim 3, England further discloses the turbulent flow system is structural elements facing turbulent flows like tall buildings, airplane wings and suspended bridges (“During operation of the system 110, external stimuli may also be applied to the object 100”).
Regarding claims 4, 6 and 11 -12, England further discloses a digital to analog convertor “¶0042 The data may be acquired in digital or analog mode” being integrated with the system (Fig. 1) to convert at least one digital signal obtained as an output from the amplitude estimator (310) to at least one analog signal that could be processed by a controller (140).
Regarding claim 5, England further discloses the sensor (130) includes a plurality of sensors (880, 950) that are configured to generate the at least one signal corresponding to the dynamics of the turbulent flow system (Fig. 8).
Regarding claim 7, England further discloses a signal conditioner (OSC) provided in communication with the sensor (130) and configured to condition the at least one signal from the sensor (130) in a form suitable to be transmitted to the analog to digital converter (“sensor signal and acquisition is performed to produce time domain data of oscillatory behavior of the object. The data may be acquired in digital or analog mode”).
Regarding claims 8 and 13, England further disc the controller (140) being configured to regulate the functioning of at least one of operating parameters of the turbulent flow system (“The control 140, which could be open loop or closed loop, generates a control signal CS that controls the stimulus in response to the parameter signal OSC.”) by enabling the actuator (120) to take appropriate control measures.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855